Title: John C. Wells to Thomas Jefferson, 27 March 1820
From: Wells, John C.
To: Jefferson, Thomas


					
						Dear Sir
						
							Charlottesville
							March 27th 1820
						
					
					I hold your bond which has been due some time, I am about to start to Richmond and having been dissappointed in receiving money there, in consequence of this late fire which distroyed the flour for which I was to receive the money, compels me to request the favour of you to pay it, or if it would be more convenient, to let me have a draft payable in Richmond at Sight. Necessity is a severe master, and compels me to call on you for the payment, as I am now going to Richmond for the purpose of  paying in my proportion of the revenue for the county. Your early attention to this, will confer a favour which will be thankfuly acknowledged by sir
					
						Yours most respectfully
						
							John C. Wells
						
					
				